*1405OPINION AND ORDER
Before ALFRED ' P. MURRAH* Chairman, and JOHN MINOR WISDOM, EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H! BECKER, JOSEPH S. LORD, III, and STANLEY A. WEIGEL, Judges of the Panel.
PER CURIAM.
The United States Railway Association has petitioned the Panel to transfer to the Special Court, established pursuant to Section 209(b) of Public Law No. 93-236 (Regional Rail Reorganization Act of 1973) and constituted in the District of the District of Columbia,1 certain actions commenced against the Association and others challenging the constitutionality of the Act or parts thereof. The Panel has carefully considered the respective contentions of, the parties and finds that transfer of these actions under Section 209(b) of the Act to the Special Court must be denied. And the Panel also finds that the criteria for transfer of these actions to the Special Court under 28 U.S.C. § 1407 are not satisfied.
It is therefore ordered that transfer of the actions listed on Schedule A to the Special Court, either under Section 209(b) of Public Law No. 93-236 or 28 U.S.C. § 1407 be, and the same hereby is denied.
SCHEDULE A
Eastern District of Pennsylvania
Connecticut General Life Insurance Corp., et al. Civil Action
v. United States Railway Association, et al. No. 74-189
Manufacturers Hanover Trust Company v. United Civil Action
States Railway Association, et al. No. 74-332
District of the District of Columbia
Civil Action No. 74-180 Richard Joyce Smith v. United States of America, et al.
Penn Central Company v. Claude S. Brinegar, et al. Civil Action No. 74-195

. gee Opinion and Order of the Panel, filed March 1, 1974.